UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended March 31, 2010 Commission File Number 0-6253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 71-0407808 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) 870-541-1000 (Registrant's telephone number, including area code) Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.S Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filer xAccelerated filer oNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.).£ YesS No The number of shares outstanding of the Registrant’s Common Stock as of April 22, 2010, was 17,186,263. Simmons First National Corporation Quarterly Report on Form 10-Q March 31, 2010 Table of Contents Page Part I: Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Stockholders' Equity 6 Condensed Notes to Consolidated Financial Statements 7-25 Report of Independent Registered Public Accounting Firm 26 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27-50 Item 3. Quantitative and Qualitative Disclosure About Market Risk 51-53 Item 4. Controls and Procedures 54 Part II: Other Information Item 1A. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 6. Exhibits 55-57 Signatures 58 Part I:Financial Information Item 1.Financial Statements Simmons First National Corporation Consolidated Balance Sheets March 31, 2010 and December 31, 2009 March 31, December 31, (In thousands, except share data) (Unaudited) ASSETS Cash and non-interest bearing balances due from banks $ $ Interest bearing balances due from banks Cash and cash equivalents Investment securities Mortgage loans held for sale Assets held in trading accounts Loans Allowance for loan losses ) ) Net loans Premises and equipment Foreclosed assets held for sale, net Interest receivable Bank owned life insurance Goodwill Core deposit premiums Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Non-interest bearing transaction accounts $ $ Interest bearing transaction accounts and savings deposits Time deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt Long-term debt Accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value; 40,040,000 shares authorized and unissued at March 31, 2010 and December 31, 2009 Common stock, Class A, $0.01 par value; 60,000,000 shares authorized; 17,186,263 and 17,093,931 shares issued and outstanding at March 31, 2010, and December 31, 2009, respectively Surplus Undivided profits Accumulated other comprehensive income Unrealized appreciation on available-for-sale securities, net of income taxes of $313 at 2010 and $457 at 2009 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Condensed Notes to Consolidated Financial Statements. 3 Simmons First National Corporation Consolidated Statements of Income Three Months Ended March 31, 2010 and 2009 Three Months Ended March 31, (In thousands, except per share data) (Unaudited) INTEREST INCOME Loans $ $ Federal funds sold 4 1 Investment securities Mortgage loans held for sale 70 Assets held in trading accounts 2 5 Interest bearing balances due from banks 78 TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt 15 6 Long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Income on sale of mortgage loans, net of commissions Income on investment banking, net of commissions Credit card fees Bank owned life insurance income Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Loss on foreclosed assets 58 70 Deposit insurance Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ $ BASIC EARNINGS PER SHARE $ $ DILUTED EARNINGS PER SHARE $ $ See Condensed Notes to Consolidated Financial Statements. 4 Simmons First National Corporation Consolidated Statements of Cash Flows Three Months Ended March 31, 2010 and 2009 March 31, March 31, (In thousands) (Unaudited) OPERATING ACTIVITIES Net income $ $ Items not requiring (providing) cash Depreciation and amortization Provision for loan losses Net amortization (accretion) of investment securities 36 ) Stock-based compensation expense Deferred income taxes Bank owned life insurance income ) ) Changes in Interest receivable Mortgage loans held for sale Assets held in trading accounts ) ) Other assets ) 38 Accrued interest and other liabilities 42 ) Income taxes payable Net cash provided by operating activities INVESTING ACTIVITIES Net collections of loans Purchases of premises and equipment, net ) ) Proceeds from sale of foreclosed assets Net sales (purchases) of short-term investment securities ) Proceeds from maturities of available-for-sale securities Purchases of available-for-sale securities ) ) Proceeds from maturities of held-to-maturity securities Purchases of held-to-maturity securities ) ) Purchases of bank owned life insurance ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES Net change in deposits ) Net change in short-term debt ) Dividends paid ) ) Proceeds from issuance of long-term debt Repayment of long-term debt ) ) Net change in federal funds purchased and securities sold under agreements to repurchase ) Net shares issued under stock compensation plans Net cash (used in) provided by financing activities ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Condensed Notes to Consolidated Financial Statements. 5 Simmons First National Corporation Consolidated Statements of Stockholders’ Equity Three Months Ended March 31, 2010 and 2009 Accumulated Other Common Comprehensive Undivided (In thousands, except share data) Stock Surplus Income Profits Total Balance, December 31, 2008 $ Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of ($173) ) ) Comprehensive income Stock issued as bonus shares – 25,065 shares Stock issued for employee stock purchase plan ­ 5,823 shares Exercise of stock options – 22,300 shares Stock granted under stock-based compensation plans 46 46 Dividends paid – $0.19 per share ) ) Balance, March 31, 2009 (Unaudited) Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of ($1,283) ) ) Comprehensive income Stock issued from public stock offering, net of offering costs of $4,178 30 Stock issued as bonus shares – 2,850 shares 69 69 Cancelled bonus shares – 1,113 shares 29 29 Non-vested bonus shares ) ) Exercise of stock options – 34,400 shares 1 Stock granted under stock-based compensation plans Securities exchanged under stock option plan ) ) Dividends paid – $0.57 per share ) ) Balance, December 31, 2009 Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of ($144) ) ) Comprehensive income Stock issued as bonus shares – 76,345 shares 1 98 99 Non-vested bonus shares Stock issued for employee stock purchase plan – 4,947 shares Exercise of stock options – 16,520 shares Stock granted under stock-based compensation plans 43 43 Securities exchanged under stock option plan ) ) Dividends paid – $0.19 per share ) ) Balance, March 31, 2010 (Unaudited) $ See Condensed Notes to Consolidated Financial Statements. 6 SIMMONS FIRST NATIONAL CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1:BASIS OF PRESENTATION The consolidated financial statements include the accounts of Simmons First National Corporation and its subsidiaries.Significant intercompany accounts and transactions have been eliminated in consolidation. All adjustments made to the unaudited financial statements were of a normal recurring nature.In the opinion of management, all adjustments necessary for a fair presentation of the results of interim periods have been made.Certain prior year amounts are reclassified to conform to current year classification.The consolidated balance sheet of the Company as of December 31, 2009, has been derived from the audited consolidated balance sheet of the Company as of that date.The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K Annual Report for 2009 filed with the U.S. Securities and Exchange Commission (the “SEC”). Recently Issued Accounting Pronouncements In December 2009, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) ASU 2009-17, Consolidation (Topic 810) – Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities.ASU 2009-17 amends the consolidation guidance applicable to variable interest entities.The amendments to the consolidation guidance affect all entities, as well as qualifying special-purpose entities that were previously excluded from previous consolidation guidance.ASU 2009-17 was effective as of the beginning of the first annual reporting period that begins after November 15, 2009.Adoption of the new guidance did not have a significant impact on the Company’s ongoing financial position or results of operations. In December 2009, the FASB issued ASU 2009-16, Transfers and Servicing (Topic 860) – Accounting for Transfers of Financial Assets.ASU 2009-16 amends the derecognition accounting and disclosure guidance.ASU 2009-16 eliminates the exemption from consolidation for QSPEs and also requires a transferor to evaluate all existing QSPEs to determine whether they must be consolidated.ASU 2009-16 was effective as of the beginning of the first annual reporting period that begins after November 15, 2009, and did not have a significant impact on the Company’s ongoing financial position or results of operations. 7 In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements.ASU 2010-06 revises two disclosure requirements concerning fair value measurements and clarifies two others.It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers.It will also require the presentation of purchases, sales, issuances and settlements within Level 3 on a gross basis rather than a net basis.The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements.The Company’s disclosures about fair value measurements are presented in Note 16 – Fair Value Measurements.These new disclosure requirements were adopted by the Company during the current period, with the exception of the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December15, 2010.With respect to the portions of this ASU that were adopted during the current period, the adoption of this standard did not have a significant impact on the Company’s financial position, results of operations or disclosures.Management does not believe that the adoption of the remaining portion of this ASU will have a significant impact on the Company’s ongoing financial position, results of operation or disclosures. In February 2010, the FASB issued ASU 2010-09, Subsequent Events (Topic 855) – Amendments to Certain Recognition and Disclosure Requirements.The amendments remove the requirement for an SEC registrant to disclose the date through which subsequent events were evaluated as this requirement would have potentially conflicted with SEC reporting requirements.Removal of the disclosure requirement is not expected to affect the nature or timing of subsequent events evaluations performed by the Company.ASU 2010-09 became effective upon issuance. There have been no other significant changes to the Company’s accounting policies from the 2009 Form 10-K. Earnings Per Share Basic earnings per share are computed based on the weighted average number of common shares outstanding during each year.Diluted earnings per share are computed using the weighted average common shares and all potential dilutive common shares outstanding during the period. Following is the computation of per share earnings for the three months ended March 31, 2010 and2009: (In thousands, except per share data) Net Income $ $ Average common shares outstanding Average potential dilutive common shares 73 98 Average diluted common shares Basic earnings per share $ $ Diluted earnings per share $ $ Stock options to purchase 100,290 and 161,990 shares for the three months ended March 31, 2010 and 2009, respectively, were not included in the earnings per share calculation because the exercise price exceeded the average market price. 8 NOTE 2:INVESTMENT SECURITIES The amortized cost and fair value of investment securities that are classified as held-to-maturity and available-for-sale are as follows: March 31, December 31, Gross Gross Estimated Gross Gross Estimated Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair (In thousands) Cost Gains (Losses) Value Cost Gains (Losses) Value Held-to-Maturity U.S. Government agencies $ $ $ ) $ ) $ Mortgage-backed securities 88 3 91 90 5 95 State and political subdivisions ) ) Other securities $ $ $ ) $ ) $ Available-for-Sale U.S. Treasury $ $
